Citation Nr: 1106290	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-39 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased evaluation for diabetes mellitus 
with erectile dysfunction and retinopathy, currently rated as 20 
percent disabling.

2.  Entitlement to a separate rating for diabetic retinopathy.

3.  Entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) for diabetes mellitus with erectile dysfunction and 
retinopathy.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Board remanded this case for further 
development.  The development is complete and the case has been 
returned to the Board for disposition.

Correspondence received from the appellant during the 
course of this appeal reflects complaints related to his 
heart and skin.  This matter is REFERRED to the RO for 
appropriate action.

The issues of entitlement to a separate evaluation for diabetic 
retinopathy and entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b) for diabetes mellitus with erectile 
dysfunction and retinopathy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Diabetes mellitus type II requires medication and a restricted 
diet, but no regulation of activities; erectile dysfunction 
secondary to diabetes mellitus is not manifested by penile 
deformity.




CONCLUSION OF LAW

The criteria for evaluation in excess of 20 percent disabling for 
diabetes mellitus with erectile dysfunction are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 
7522, 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

VA has met its duty to notify.  In a claim for increase, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Here, a claim for increase for diabetes mellitus was 
received in February 2007.  Prior to the initial adjudication of 
the claim, the RO provided the appellant a letter with VCAA 
notice dated April 2007.  At this time, VA notified the appellant 
that he needed to show worsening of his condition.  VA also 
notified him of the evidence received and the types of evidence 
that could help substantiate his claim.  Lastly, VA notified the 
appellant of the disability rating and effective date elements of 
his claim.  Furthermore, VA supplemented its original VCAA notice 
with a letter dated July 2008, which provided the appellant with 
the schedular criteria for rating diabetes mellitus.  The Board 
finds that the VCAA letter sent to the appellant in April 2007 
essentially complied with statutory notice requirements as 
outlined above.

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.  Pertinent treatment records have been 
associated with the claims folder.  It is noted that the Board 
remanded this case in March 2010 for development that included 
requesting additional treatment records.  VA made contact with 
the identified source and has ensured that all the appellant's 
medical records are in fact associated with the claims folder.

VA afforded the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant a VA examination.  The 
Board notes that the recent VA examination is adequate as it 
reflects a pertinent medical history, review of the documented 
medical history, clinical findings, and diagnoses.  The adequacy 
of this examination has not been challenged by either the 
appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims for Increase

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history. 38 C.F.R. § 4.1.

Diagnostic Code 7913 provides a 20 percent rating for diabetes 
requiring insulin and a restricted diet, or oral hypoglycemic 
agents and a restricted diet; a 40 percent rating is warranted 
when the diabetes requires insulin, restricted diet, and 
regulation of activities; a 60 percent rating is warranted when 
the diabetes requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated; and a 100 
percent rating when the diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Complications of diabetes are evaluated separately unless they 
are part of the criteria used to support a 100 percent rating.  
Noncompensable complications are deemed part of the diabetic 
process under Diagnostic Code 7913.  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).

Based on the evidence presented, the Board finds that an 
evaluation in excess of the currently assigned 20 percent for 
diabetes mellitus is not warranted. In this regard, the Board 
notes that to warrant a higher evaluation the evidence must show 
diabetes mellitus type II requiring insulin, a restricted diet 
and regulation of activities.  To warrant a higher rating for 
diabetes mellitus itself, under Diagnostic Code 7913, the 40 
percent criteria are conjunctive not disjunctive-i.e., there must 
be insulin dependence and restricted diet and regulation of 
activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use 
of the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating to 
be assigned].  

"Regulation of activities" is defined by Diagnostic Code 7913 
as the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 
Fed. Reg. 20,440 (May 7, 1996).

Here, at most, the more persuasive evidence of record shows that 
the appellant's diabetes mellitus requires medication and a 
restricted diet.  The medical record is devoid of any showing of 
regulation of activities.  VA treatment records show that the 
appellant is followed for diabetes mellitus type II.  They 
further show that takes medication and regulates his diet for 
control of his condition.  The treatment records specifically 
stated that the appellant may engage in activity as tolerated.  A 
January 2007 VA treatment note reflects a plan as "diet with 
discretion, limit simple sweets, weight loss is recommended, 
activity as routine, light weights with reps, walking."  This 
treatment note shows that activity is recommended, rather than 
restricted.

The appellant argues that restricted activities are "inherent" 
in the medical determination that the appellant is unemployable 
due to diabetes mellitus and its complications.  See VA Form 9, 
dated December 2008.  The Board acknowledges that a VA doctor 
reported in March 2008 that the appellant was unemployable due to 
diabetes mellitus and its complications, and that VA awarded the 
appellant a total disability evaluation based on individual 
unemployability due to service-connected disability in October 
2008.  However, it is noted that the appellant's service-
connected disabilities include retinopathy, neuropathy of the 
lower and upper extremities, and hypertension.  To the extent 
that the appellant argues that restricted activities are inherent 
in the unemployability finding by a medical doctor, the Board 
disagrees as such an interpretation is inconsistent with the 
documented medical record showing that the appellant may engage 
in activities as tolerated and advising activity to include 
weights and walking.  Furthermore, the Board finds that the 
appellant's belief that restricted activity is inherent in the 
determination of unemployability is not a reasonable 
interpretation because in view of the medical evidence showing 
that he may engage in activity as tolerated and that he should 
engage in activity, coupled with the complete absence of any 
express medical finding that restriction of activity was 
warranted for control of diabetes mellitus.  Therefore, the Board 
finds that the appellant's argument is not persuasive, and 
without probative value.

The Board assigns greater probative value to the treatment 
records and report of VA examination dated July 2007.  The July 
2007 VA examination report shows that, while the record shows 
poor control of diabetes mellitus, his condition is treated with 
insulin injections and an oral agent.  The medical history self-
reported by the appellant is silent for restriction of 
activities.  Also, the examiner did not report that restriction 
of activities was required for control of diabetes mellitus type 
II.
Therefore, the Board finds that there is no regulation of 
activities within the meaning of the regulation.  The Board again 
emphasizes that, although the appellant requires medication and a 
restricted diet, and he has not been advised to limit his 
activities due to the diabetes.  As such, he meets the criteria 
for a 20 percent rating, and no more, under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  In the absence of evidence of insulin, 
restricted diet, and regulation of activities, there is no basis 
for an evaluation in excess of 20 percent disabling.  (Emphasis 
Added).

It is noted that the Board has specifically considered whether 
the appellant's inactivity due to symptoms associated with 
peripheral neuropathy have worsened his diabetes mellitus.  
However, there is no indication in the record that his inactivity 
has cause increased blood sugar levels or worsened his disorder.

Regarding additional complications from diabetes mellitus, the 
Board notes that the appellant is currently separately rated for 
peripheral neuropathy of the lower and upper extremities and 
hypertension.  The appellant did not perfect an appeal of the 
evaluations assigned for these disabilities, and a liberal 
reading of the pleadings does not raise any new claim for 
increase.

The Board has also considered whether a separate compensable 
evaluation is warranted for erectile dysfunction and retinopathy.  
Retinopathy is addressed in the remand portion of this decision 
below.  The Board notes that report of VA diabetes mellitus 
examination dated July 2007 reflects chronic erectile 
dysfunction.  Report of VA examination dated September 2006 
reflects complaint of erectile dysfunction, namely the inability 
to achieve an erection or have sexual intercourse.  Report of VA 
examination dated August 2006 reflects normal male genitalia.  A 
review of the pertinent evidence, lay and medical, shows no 
deformity of the penis or compensably disabling symptoms 
associated with erectile dysfunction.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  Therefore, a separate compensable rating 
for erectile dysfunction is not warranted.

The Board has considered whether a staged rating is warranted 
based on facts showing varying levels of disability under the 
rating schedule.  However, the Board finds that diabetes mellitus 
with erectile dysfunction has remained essentially the same 
during the appeal period.  As such, a uniform rating is warranted 
for the period at issue here and there is no basis for a staged 
rating.  See Fenderson and Hart, supra.

Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for diabetes mellitus type II, currently 
rated as 20 percent disabling, is denied.


REMAND

Duty to Assist:  Eye Examination Required

The appellant seeks an increased rating for diabetes mellitus 
with erectile dysfunction and retinopathy.  As discussed above, 
an increased rating is not warranted under the rating schedule 
for diabetes mellitus and a separate rating is not warranted for 
erectile dysfunction.  However, there is insufficient evidence of 
record to ascertain whether a separate evaluation is warranted 
for retinopathy.  The Board observes that a VA eye examination 
has not been conducted.  Therefore, remand is necessary for a VA 
eye examination.  Thereafter, the RO should address whether a 
separate compensable evaluation is warranted for diabetic 
retinopathy.

Extraschedular Consideration:  Referral to the Director

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The appellant has expressly raised entitlement to an 
extraschedular evaluation for diabetes mellitus.  He argues that 
his activities are restricted and that he is unemployable due to 
diabetes mellitus and its complication.  In essence, the 
appellant argues that the schedular evaluation does not 
contemplate his level of disability and symptomatology.  As such, 
the Board finds that the RO should refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for determining whether the assignment of an 
extraschedular rating is warranted.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the claim for diabetes 
mellitus to the Director of Compensation and Pension 
Services for an opinion on whether an extraschedular 
evaluation for service- connected diabetes mellitus 
under the provision of 38 C.F.R. § 3.321(b) is 
warranted.

2.  The appellant should be scheduled for a VA eye 
examination to ascertain the severity of his 
service-connected diabetic retinopathy and any 
related symptoms.  The claims folder should be made 
available to the examiner.  A complete rationale for 
all opinions must be provided.

3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  The RO should consider 
whether a separate rating for retinopathy is 
warranted.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his representative 
should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


